Citation Nr: 1037396	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for right shoulder 
bursitis.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as the appellant or claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the Navy from February 1948 to January 
1952, and in the Coast Guard from November 1955 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA)   "Tiger Team," located at the 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for a respiratory disability, a right ankle sprain, 
right shoulder bursitis, a left ankle disability, coronary artery 
disease, to include as secondary to PTSD, and hypertension; 
denied the Veteran's an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD); and denied individual 
unemployability (TDIU).  In a September 2008 Notice of 
Disagreement (NOD), the Veteran specifically expressed 
disagreement only with the RO's decisions regarding the 
respective claims for service connection for a respiratory 
disability, a right ankle sprain, right shoulder bursitis, a left 
ankle disability, and coronary artery disease, to include as 
secondary to PTSD, and an increased rating in excess of 50 
percent for PTSD.  As the Veteran did not file an NOD indicating 
disagreement with the RO's respective denials of service 
connection for hypertension and entitlement to a TDIU in a timely 
fashion, these claims are not in appellate status and are not 
before the Board.  38 U.S.C.A. § 7105 (West 2002).  In December 
2007, the RO issued a Statement of the Case (SOC).  Subsequently, 
in December 2008, the Veteran filed a substantive appeal to the 
Board, specifically limiting his appeal to the respective issues 
of service connection evaluated in this document.  As the Veteran 
did not appeal the RO's denial of an increased rating in excess 
of 50 percent for posttraumatic stress disorder (PTSD) in a 
timely fashion, the issue is not in appellate status and is not 
before the Board.  Id.  

In July 2010, the Veteran testified at a hearing before the Board 
in Roanoke, Virginia (Travel Board hearing).  A transcript of 
that hearing is of record.

In August 2010, after the Certification of the Appeal to the 
Board, the Veteran submitted additional evidence with a waiver of 
consideration by the agency of original jurisdiction (AOJ).

The respective issues of service connection for a respiratory 
disability as a result of asbestos exposure, right shoulder 
bursitis, a left ankle disability, and coronary artery disease 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran has sustained a right ankle sprain during service; 
however, he currently does not have a right ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Duty to Notify

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of           38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A December 2007 VCAA notice substantially satisfied the 
provisions of                 38 U.S.C.A. § 5103(a).  In this 
letter, the RO informed the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that VA would seek to 
provide; the information and evidence the Veteran was expected to 
provide; and the information required by Dingess regarding the 
establishment of ratings and effective dates.  Also, there is no 
prejudice in issuing a final decision because the preponderance 
of the evidence is against the claim for service connection and, 
therefore, no rating or effective date will be assigned.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

Duty to Assist

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA, private, and service treatment records 
to assist the Veteran with his claims.  As will be explained in 
the remand portion below, the Veteran's Navy service treatment 
records are missing from the record of evidence.  Also, the 
record of evidence contains no indication that the RO attempted 
to acquire these treatment records and associate them with the 
claims file.  However, as the record contains no post-discharge 
medical evidence indicating diagnosis or treatment for a right 
ankle disability and the Veteran testified that he does not have 
such a disability, a grant of service connection for a right 
ankle disability is precluded.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (finding that in the absence of proof of present 
disability there can be no valid claim).  Therefore, the Board 
will not remand this claim to allow for procurement of these 
records as it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The Veteran was not afforded a VA examination or VA medical 
opinion regarding his claim for service connection for a right 
ankle disability.  In this regard, the duty to assist also 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated 
that an examination is required when (1) there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability; but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board concludes an examination is not needed in this case 
with regard to this claim.  In this decision, the Board finds 
that the medical evidence that is of record indicates that the 
Veteran does not have a right ankle disability.  Moreover, at the 
July 2010 Board personal hearing, the Veteran denied that he had 
such a disability.  Because there is no claimed current 
disability to which a competent medical opinion could relate an 
in-service injury or disease of the right ankle, there is no 
reasonable possibility that a VA examination or opinion could aid 
in substantiating the current claim for service connection.  See 
38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide 
assistance to a claimant . . . if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance 
where there is "no reasonable possibility that further 
assistance would substantiate the claim").  For these reasons, 
the Board finds that, even under the low threshold of McLendon, 
an examination with medical opinion is not required here.  

Regarding the July 2010 Board personal hearing, in Bryant v. 
Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the 
Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  In this case, during the July 2010 Board personal 
hearing, when questioned by his representative, the Veteran 
reported that his right ankle did not bother him.  When further 
questioned about limitation of motion or pain in the right ankle, 
the Veteran testified that only his left ankle caused him 
difficulty.  The Veteran then proceeded to testify as to how he 
incurred a left ankle disorder during service, how he currently 
had a left ankle disorder, and how he believed that this disorder 
was related to service.  The Veteran demonstrated that he had 
actual knowledge of the elements necessary to substantiate a 
claim for benefits and affirmed that he did not have a current 
right ankle disorder, the Board finds that there was no need to 
explain the issues and that there was no overlooked evidence.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.   

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown,   4 Vet. App. 384, 394 (1993).



Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Certain disabilities, including arthritis and hearing loss, are 
presumed service connected if they manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(2009).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Factual Background

Reviewing the evidence of record, in September 1957 service 
treatment records, examiners indicate treating the Veteran for a 
right ankle sprain.  After six days of in-patient treatment, the 
Veteran was discharged for duty.  Subsequent service treatment 
records do not include any notation indicating diagnosis or 
treatment for a right ankle disability.  Service medical 
examination reports, dated from May 1959 through August 1966, 
indicate that the Veteran's lower extremities were normal upon 
examination.  In a June 1967 service treatment record, indicating 
an examination upon discharge from service, the Veteran's 
extremities are noted to have no cyanosis, no edema, and good 
motor strength.

Post-discharge treatment records do not contain any notations 
indicating diagnosis or treatment for a right ankle disorder.  In 
a September 2008 statement, the Veteran reported that his right 
ankle still gave him "trouble."  He noted that he now had to 
use a walker.

At the July 2010 Board personal hearing, the Veteran testified 
that his right ankle did not bother him.  He further stated that 
he did not feel any pain in the ankle and did not experience any 
limitation of motion of the ankle.  He insisted that the pain was 
in his left ankle.  (Hearing Transcript, pages 11-12).

Service connection Analysis

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence weighs against a 
finding of service connection for a right ankle disability.  The 
Board notes that the Veteran sprained his right ankle during 
service.  However, the evidence also indicates that this injury 
was not chronic in service as subsequent service medical 
examinations indicated that the Veteran's ankle was normal.  

Further, post-discharge treatment records contain no notation 
indicating a diagnosis or complaint of a right ankle injury.  
Therefore, the evidence indicates that the disorder was not 
continuous after service.

Finally, the Board finds that the weight of the evidence 
indicates that the Veteran does not have a current right ankle 
disability.  Although the Veteran has indicated that the right 
ankle gave him "trouble" in a September 2008 statement, at the 
subsequent July 2010 Board personal hearing, the Veteran 
testified that his right ankle did not "bother" him.  He stated 
that he had no pain, limitation of motion, or any other symptoms 
associated with the right ankle.  As the lay and medical evidence 
consistently reflects that the Veteran does not have any current 
right ankle disability, a grant of service connection for a right 
ankle disorder is precluded.  Brammer, 3 Vet. App. at 225 
(finding that in the absence of proof of present disability there 
can be no valid claim).  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for right ankle disorder, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

The Board finds that additional development is required before 
the remaining issues on appeal are ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran's Navy service 
treatment records are missing from the claims file.  In a 
September 2008 statement, the Veteran reported that these records 
did not exist because they were destroyed in a fire in 1954.  
However, as this has not been confirmed, the RO made needs to 
document attempts to procure these records.  Therefore , the 
AMC/RO should make reasonable attempts to obtain and associate 
with the claims file all service treatment records for the 
Veteran's period of service in the Navy.  See 38 U.S.C.A. § 
5103A(b)(c) (West 2002 & Supp. 2009);

The Veteran has contended that he was exposed to asbestos while 
working in a ship's engine room during service in the Navy.  At 
the July 2010 Board personal hearing, the Veteran testified that, 
as part of his duties, he had to replace asbestos-laden pipes 
aboard ship.  He recalled that, often, he would awaken in the 
morning to find his blanket covered with asbestos.  Although he 
reported that he currently was not being treated for a 
respiratory disability, he stated that he would experience 
symptoms of pneumonia twice a year.  (Hearing Transcript, pages 
3-7).  Although the claims file does not contain any treatment 
records regarding pneumonia, the record of evidence indicates 
that, in March 2007, the Veteran was treated for acute bronchitis 
which he believed to be related to asbestosis.  Also, in a 
January 2007 VA treatment record, the examiner noted a small 
calcified density at the base of the Veteran's right lung.  

The Board notes that, during the hearing, the Veteran testified 
that he had been involved in a lawsuit based on asbestos exposure 
against the ship manufacturers.  In testifying about his 
disorder, he mentioned that a civilian doctor in Norfolk, 
Virginia had told him that he had asbestosis.  When asked for the 
name of that doctor, he indicated that his lawyer would have it.  
(Hearing Transcript, pages 4-5).  The Board notes that the record 
does not contain any records regarding the lawsuit or any private 
treatment records indicating a confirmed diagnosis of asbestosis.  
As all records regarding treatment for the Veteran's asbestos 
exposure are relevant to the Veteran's claim, the AMC/RO should 
obtain and associate with the claims file all pertinent evidence 
relating to the evaluation or treatment of a lung disability, to 
include any and all and any all treatment records from the above-
mentioned private examiner in Norfolk.  Also, as any non-
confidential records regarding the Veteran's lawsuit might 
contain pertinent information regarding the Veteran's lung 
disability, the AMC/RO should seek to obtain any pertinent 
records from the lawsuit to assist the Veteran with his claim.  

Also, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon, 20 Vet. 
App. at 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has presented credible lay evidence of asbestos 
exposure during service.  Also, the record contains post-
discharge treatment records indicating a recent respiratory 
disorder, and X-ray evidence indicating a potential lung anomaly.  
Therefore, the Board finds that VA must provide a medical 
examination to determine if the Veteran has any respiratory 
disability related to in-service exposure to asbestos.  Id.  

Also, the service treatment records indicate in-service treatment 
for right shoulder bursitis in 1962.  In a September 2008 
statement, the Veteran reported that he has experienced a 
continuous right shoulder disorder since discharge.  He indicated 
that, during flare-ups, his shoulder would "lock up" and he 
would be unable to use it.  He stated that, as a result, he had 
to learn to drive and work with his left hand.  At the July 2010 
Board personal hearing, the Veteran testified that, due to a 
right shoulder disorder, he was unable to use his right arm for 
activities such as shaving.  (Hearing Transcript, page 18).  As 
there is in-service medical evidence indicating treatment for 
right shoulder bursitis and credible testimony provided by the 
Veteran of a current right shoulder disorder, the Board finds 
that VA must provide a medical examination to determine the 
nature and etiology of any current right shoulder disorder.  Id. 

In a September 2008 statement, the Veteran reported that, during 
service on a naval vessel in 1950, he sprained his left ankle and 
burned his left leg on an uninsulated steam line.  (Italics for 
emphasis).  He also recalled falling through a misplaced deck 
plate, twisting his left knee and cracking its cartilage.  Also, 
in a September 1957 service treatment record, an examiner 
reported treating the Veteran for swelling of the right ankle and 
a sprain of the left foot.  In a December 2007 VA treatment 
record, the Veteran sought treatment for pain in his left ankle.  
The examiner noted that the Veteran walked at the time with a 
shuffling gait.  In a March 2010 X-ray report, the examiners 
noted a slight calcification to the posterior tibial artery, and 
moderate spurs to the superior and inferior surfaces of the 
calcaneus.  In a January 2008 VA treatment record, the examiner 
noted that the Veteran was still having pain in his left ankle 
and that exercise had not improved the symptomatology.  In a 
September 2008 statement, the Veteran's reported that he had 
experienced a chronic left ankle disability after his discharge 
from service.  He indicated that, as far back as 1975, this ankle 
disability would cause him to limp and fall.  At the July 2010 
Board personal hearing, the Veteran testified that, since the 
1957 incident, his left foot would twist upon contact with rough 
services, causing him to collapse.  (Hearing Transcript, pages 
23-24).  Having reviewed this evidence, the Board notes that the 
service treatment records do not contain any record indicating 
treatment for a left ankle disorder.  However, as the Veteran has 
presented credible lay evidence of the existence of a left ankle 
disorder existing since service, and the claims file contains 
recent medical records involving treatment for left ankle pain, 
the Board finds that, under the low threshold of McLendon, VA 
must provide a medical examination to determine if the Veteran 
has a current left ankle disability related to any incident of 
service.  Id.  

Finally, current treatment records indicate that the Veteran 
exhibits a history of coronary artery disease.  The Veteran 
contends that his heart disability has been either caused or 
aggravated by his service-connected posttraumatic stress disorder 
(PTSD) or his respiratory disorder related to asbestosis.  As 
treatment records indicate treatment for a heart disorder and the 
Veteran has made credible statements indicating a relationship 
between his heart disability and his service-connected PTSD, the 
Board finds that the VA must provide a medical examination to 
determine the nature and etiology of the Veteran's coronary 
artery disease.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

2.  The AMC/RO should request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his respiratory disability, to 
include the private physician in Norfolk 
he mentioned at his July 2010 Board hearing.  
The Veteran should also provide the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who provided treatment for his respective 
right shoulder, left ankle, and heart 
disabilities.  After securing the necessary 
releases, the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant not currently 
included in the claims file.  

3.  The AMC/RO should request that the 
Veteran allow for the authorization and 
release of any non-confidential documents 
related to his lawsuit against the 
manufacturer of the Naval vessel on which he 
claims to have been exposed to asbestos.

4.  The AMC/RO should attempt to locate and 
procure any missing service treatment records 
by contacting the National Personnel Records 
Center (NPRC), and any other appropriate 
records depository.

5.  After the above is accomplished, the 
AMC/RO should schedule the Veteran for a VA 
lung disorders examination to determine 
whether he incurred a respiratory disability 
in service, to include asbestosis, as a 
result of asbestos exposure.  The VA examiner 
is asked to provide an opinion as to whether 
it is as likely as not (i.e. a 50 percent or 
greater probability) that a respiratory 
disability is medically related to the 
Veteran's active military service, including 
as due to exposure to asbestos in service.  
The VA examiner should comment on any post-
service exposure to asbestos, taking into 
account the Veteran's employment history.  
The relevant documents in the claims file 
should be made available to the examiner, and 
the examiner should review all relevant 
documents in the claims file.  Any opinion 
expressed in the examination report should be 
accompanied by a written rationale with 
reference to evidence in the claims file 
and/or sound medical principles.

6.  The AMC/RO should schedule the Veteran 
for a VA orthopedic examination to 
determine whether he incurred a left ankle or 
right shoulder disability in service.  The VA 
examiner is asked to offer the following 
opinions:

a.  Is it at least as likely as not (i.e. 
a 50 percent or greater probability) that 
a left ankle disorder is medically related 
to the Veteran's active military service?

b.  Is it at least as likely as not (i.e. 
a 50 percent or greater probability) that 
a right shoulder disorder is medically 
related to the Veteran's active military 
service?

The entire claims file should be made 
available to the examiner, and the examiner 
should review all relevant documents in the 
claims file.  Any opinion expressed in the 
examination report should be accompanied by a 
written rationale with reference to evidence 
in the claims file and/or sound medical 
principles.

7.  The Veteran should be scheduled for a VA 
examination for the purpose of determining 
the diagnosis, likely time of onset, and 
etiology of any heart disability, to include 
coronary artery disease.

Following a review of the relevant medical 
evidence, a physical examination and any 
necessary testing, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that any heart disability began 
in service or was caused or aggravated by 
either PTSD or a respiratory disability.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.  The 
examiner is further advised that aggravation 
is defined for legal purposes as a worsening 
of the underlying condition beyond its 
natural progression versus a temporary flare-
up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions with what is considered to be a 
generally accepted degree of medical 
certainty, i.e. without resorting to 
speculation, it should be so stated.

8.  Following the completion of the requested 
actions, the AMC/RO should then re-adjudicate 
the Veteran's claims.  In doing so, the 
AMC/RO should consider all evidence.  If the 
benefits on appeal remain denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and should be afforded an applicable 
opportunity to respond.  Thereafter, the case 
should be returned to the Board.  

The Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim(s).  38 C.F.R. 
§ 3.655 (2009).  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


